Name: Commission Regulation (EC) No 1665/1999 of 28 July 1999 fixing the maximum moisture content of cereals offered for intervention in certain Member States during the 1999/2000 marketing year
 Type: Regulation
 Subject Matter: trade policy;  marketing;  consumption;  plant product
 Date Published: nan

 Avis juridique important|31999R1665Commission Regulation (EC) No 1665/1999 of 28 July 1999 fixing the maximum moisture content of cereals offered for intervention in certain Member States during the 1999/2000 marketing year Official Journal L 197 , 29/07/1999 P. 0030 - 0031COMMISSION REGULATION (EC) No 1665/1999of 28 July 1999fixing the maximum moisture content of cereals offered for intervention in certain Member States during the 1999/2000 marketing yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Commission Regulation (EC) No 1253/1999(2), and in particular Article 5 thereof,(1) Whereas Council Regulation (EEC) No 2731/75 of 29 October 1975 fixing standard qualities for common wheat, rye, barley, maize, sorghum and durum wheat(3), as last amended by Regulation (EC) No 1253/1999, in particular fixes a maximum moisture content of 14 % for cereals other than durum wheat; whereas, under Commission Regulation (EEC) No 689/92 of 19 March 1992 fixing the procedure and conditions for the taking over of cereals by intervention agencies(4), as last amended by Regulation (EC) No 1664/1999(5), a maximum moisture content of 14,5 % was fixed; whereas Article 2(4) of that Regulation also provides that the Member States may be authorised at their request and under certain conditions to apply a moisture content of 15 % for cereals offered for intervention, with the exception of durum wheat, maize and sorghum;(2) Whereas certain Member States have submitted requests to that end;(3) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1The Member States listed in the Annex hereto are hereby authorised to fix a maximum moisture content of 15 % for cereals listed therein and offered for intervention during the 1999/2000 marketing year.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply with effect from 1 July 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 July 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 160, 26.6.1999, p. 18.(3) OJ L 281, 1.11.1975, p. 22.(4) OJ L 79, 20.3.1992, p. 18.(5) See page 28 of this Official Journal.ANNEXMaximum moisture content of cereals offered for intervention during the 1999/2000 marketing year>TABLE>